UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1852


CALVIN EARL BROWN,

                Plaintiff - Appellant,

          v.

SEARS   HOLDING   MANAGEMENT  CORPORATION,   d/b/a  Kmart
Corporation #7080; THOMAS M. COLCLOUGH, Director US EEOC,
Raleigh Area Office; STEVE DOOLEY; RAJENONAKYMAR PATEL;
JAYESH PATEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:14-cv-00033-D)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin Earl Brown appeals the district court’s order

denying his motions for leave to proceed in forma pauperis and

for   appointment   of     counsel     and      order    denying   his   motion    for

reconsideration.         The    denial     of    in   forma   pauperis    status   is

immediately appealable.            Roberts v. U.S. Dist. Ct., 339 U.S.

844, 845 (1950) (per curiam).              We have reviewed the record and

conclude    the   appeal     is   without       merit.     Accordingly,     we    deny

leave to proceed in forma pauperis on appeal and dismiss the

district court’s orders for the reasons stated by the district

court.     Brown v. Sears Holding Mgmt. Corp., No. 4:14-cv-00033-D

(E.D.N.C.    July   21   &     Aug.   1,   2014).        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                          DISMISSED




                                           2